                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ANTHONY ECONOMUS,                               Case No. 18-cv-01071-HSG
                                   8                    Plaintiff,                         ORDER GRANTING MOTION FOR
                                                                                           LEAVE TO FILE SECOND AMENDED
                                   9             v.                                        COMPLAINT
                                  10       CITY AND COUNTY OF SAN                          Re: Dkt. No. 35
                                           FRANCISCO, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On March 15, 2018, Plaintiff Anthony Economus filed a motion for leave to file a Second

                                  14   Amended Complaint, in which Plaintiff includes a negligence cause of action. Dkt. No. 35. The

                                  15   motion is unopposed by Defendants. Dkt. No. 41. The motion is now pending before the Court.1

                                  16          Under Federal Rule of Procedure 15(a)(2), “leave to amend shall be freely granted ‘when

                                  17   justice so requires.’” Townsend v. Univ. of Alaska, 543 F.3d 478, 485 (9th Cir. 2008) (quoting

                                  18   Fed. R. Civ. P. 15(a)(2)). “This policy is to be applied with extreme liberality.” Eminence

                                  19   Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (internal quotation marks

                                  20   omitted). The five factors relevant to determining proper amendment are (1) bad faith, (2) undue

                                  21   delay, (3) prejudice to the opposing party, (4) futility of amendment, and (5) previous

                                  22   amendments. Foman v. Davis, 371 U.S. 178, 182 (1962); see also Wash. State Republican Party

                                  23   v. Wash. State Grange, 676 F.3d 784, 797 (9th Cir. 2012) (same factors). The Court weighs

                                  24   prejudice to the opposing party most heavily. Eminence Capital, 316 F.3d at 1052 (9th Cir. 2003).
                                       “Absent prejudice, or a strong showing of any of the remaining Foman factors, there exists a
                                  25
                                       presumption under Rule 15(a) in favor of granting leave to amend.” Id. (emphasis in original). As
                                  26
                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                   1   the motion is unopposed, the presumption in favor of granting leave to amend applies. The Court

                                   2   thus GRANTS Plaintiff’s motion. The second amended complaint must be filed by November 2,

                                   3   2018.

                                   4           IT IS SO ORDERED.

                                   5   Dated: 10/26/2018

                                   6                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                   7                                                 United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
